DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
The claims status is as follows: 
Claims 1-20 are pending. 
Claim 1 is interpreted under 112(f)
Claims 1-20 are rejected under 101 because the claimed invention is directed to an abstract idea without significantly more.
No prior art rejection has been applied to any of claims 1-20. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing apparatus in claim 1. The corresponding structure can be found in ¶ [0042] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations of independent claims 1 and 11, under their broadest reasonable interpretation, cover mental process and mathematical concepts (concept performed in a human mind, including as observation, evaluation, judgment, opinion, mathematical relationships, mathematical formulas or equations and/or mathematical calculations). Nothing in claims 1 and 11, other than the generic components (image sensor, and processing apparatus), precludes the steps from mental process and mathematical concepts. Independent claim 20 is rejected for similar reasons, except for the generic computer components (“computer-readable medium”, and “processor”).  Nothing in claim 20, other than the generic components, precludes the steps from mental process and mathematical concepts.
The claim(s) recite(s): 
a first image sensor configured to capture images (generic computer component)
a second image sensor configured to capture images (generic computer component)
access a first image captured using the first image sensor (mental process, can be done in the human mind, and the image sensor is a generic component); 
access a second image captured using the second image sensor (mental process, can be done in the human mind, and the image sensor is a generic component);
determine a cost table for a circular stitching boundary that includes overlapping regions of the first image and the second image, wherein the cost table is indexed by a longitude around the circular stitching boundary and indexed by a binocular disparity value, and wherein the cost table has a width corresponding to a circumference of the circular stitching boundary (mathematical concepts, calculations, and relationships);
determine an extended disparity profile based on a periodic extension of the cost table and a smoothness criterion, wherein the extended disparity profile has a length greater than the width of the cost table (mathematical concepts, calculations, and relationships);
determine a binocular disparity profile of a length equal to the width of the cost table based on a contiguous subsequence of the extended disparity profile (mathematical concepts, calculations, and relationships);
and stitch the first image and the second image using the binocular disparity profile to obtain a combined image (mental process, can be done in the human mind, or/and using a pen and paper; see MPEP 2106.04(a)(2) III, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).”).
This judicial exception is not integrated into a practical application. In particular, the additional elements of claims 1, 11, and 20 are recited at a high-level of generality (i.e., image sensor to capture images, computer-readable medium and processor to perform mathematical concepts/relationships) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Regarding claim 2: the additional limitations of the claim, including: wherein the extended disparity profile is constrained to start at a disparity value of zero and end at a disparity value of zero (mathematical concepts and relationships), do not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Regarding claim 3: the additional limitations of the claim, including: determine a subsequence selection index as a smallest non-negative index such that the extend disparity profile has a value at the subsequence selection index that is greater than or equal to the value of the extended disparity profile at the subsequence selection index plus the width of the cost table (mathematical calculations and relationships); and determine the binocular disparity profile based on the subsequence selection index (mathematical calculations and relationships), do not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Regarding claim 4: the additional limitations of the claim, including: wherein the length of the extended disparity profile is between ten percent and thirty percent greater than the width of the cost table (mathematical concepts and relationships), do not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Regarding claim 5: the additional limitations of the claim, including: wherein the smoothness criterion is a sum of differences between consecutive elements of the extended disparity profile (mathematical concepts and relationships), do not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Regarding claim 6: the additional limitations of the claim, including: determine the extended disparity profile subject to a constraint that all differences between consecutive elements of the extended disparity profile are less than a maximum disparity change (mathematical concepts, calculations, and relationships), do not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Regarding claim 7-8: the claims recite further limitations relate to changing the orientation and, positions and/or view(s) of the image sensor and fisheye lens. These limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Therefore, claims 7-8 are also not patent eligible.

Regarding claim 9: the additional limitations of the claim, including: wherein a height of the cost table corresponds to a range of binocular disparity values to be searched (mathematical concepts and relationships), do not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Regarding claim 10: the additional limitations of the claim, including: wherein the combined image is a spherical image (insignificant extra-solution activities and a conclusionary statement), do not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Regarding claims 12-18: the claims limitations are similar to those of claims 2-6, and 9-10; therefore, rejected in the same manner as applied above. 

Regarding claim 19: the additional limitations of the claim, including: storing, displaying, or transmitting an output image that is based on the combined image (insignificant extra-solution activities), do not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Douady (US 9639935 B1) teaches: FIG. 3 and 8; fields-of-view 310, 312 may overlap. Stitch points 370, 372, proximal to the image capture apparatus 300, at which the fields-of-view 310, 312 overlap may be referred to herein as overlap points or stitch points. Content captured by the respective lenses 330, 332, distal to the stitch points 370, 372, may overlap and stitching cost unit 580 may generate a stitching cost map as an output. In some implementations, the cost map may be represented as a rectangle having disparity x and longitude y based on a warping. Each value of the cost map may be a cost function of a disparity x value for a corresponding longitude. Cost maps may be generated for various scales, longitudes, and disparities.
Anthonry (US 10353191) teaches: performing mosaicing includes stitching together one or more super resolution images for each concentric circular scan trajectory. In an embodiment, stitching together one or more super resolution images for each concentric circular scan trajectory independently of other concentric circular scan trajectories.
Bichu (US 20210082086) teaches: image and video stitching that compensates for the effects of lens distortion, camera misalignment, and parallax in combining multiple images. The disclosed image stitching technique includes depth or disparity estimation, alignment, and blending processes configured to be computationally efficient and produce quality results by limiting the presence of noticeable seams and artifacts in the final stitched image.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665